This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSEPHINA LUCERO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,711

 5 JOHN R. BACA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alan M. Malott, District Judge

 9 The Garrison Law Firm, LLC
10 Jacob A. Garrison
11 Albuquerque, NM

12 for Appellee

13 United South Broadway Corp.
14 Mark A. Pustay
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 _________________________________
9 MICHAEL D. BUSTAMANTE, Judge


10 _________________________________
11 LINDA M. VANZI, Judge




                                         2